Exhibit 10.1
 
FIRSTAMENDMENT TO PROMISSORY NOTE
 
This FIRST AMENDMENT TO PROMISSORY NOTE (the "Amendment") by and between Lazarus
Energy, LLC, a Delaware limited liability company ("Maker") and John H. Kissick
("Payee") is made effective as of July 1, 2013 (the "Effective Date"). The Maker
and the Payee shall be referenced individually as a "Party" and collectively and
"Parties".
 
WHEREAS, the Maker and the Payee are Parties to that certain Promissory Note
dated June 1, 2006, (as amended, restated, supplemented or otherwise modified
from time to time in accordance with its provisions, the "Note") to which
reference is hereby made for all purposes; and
 
WHEREAS, the Parties hereto desire to amend the Note on the terms and subject to
the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
 
1.   Definitions. Capitalized terms used and not defined in this Amendment shall
have the respective meanings given them in the Note.
 
2.   Amendments to the Note. The Note is hereby amended as follows:
 
(a) Interest Rate. The annual Interest Rate on Unpaid Balance shall be sixteen
per cent (16.00%).
 
(b) Final Maturity. The Final Maturity shall be July 1, 2015.
 
3.   Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Note and the Deed of Trust are and shall remain in full force
and effect and are hereby ratified and confirmed by the Maker. The amendments
contained herein shall not be construed as a waiver or amendment of any other
provision of Note or Deed of Trust or for any purpose except as expressly set
forth herein or a consent to any further or future action on the part of the
Maker that would require the waiver or consent of the Payee.
 
4.   Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the Payee and Maker and each of their respective successors and
assigns.
 
5.   Counterparts. This Amendment may be executed in any number of counterparts,
all of which shall constitute one and the same agreement, and any Party hereto
may execute this Amendment by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment
 
[Remainder of page intentionally left blank; signature page to follow.]
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 

 
Lazarus Energy, LLC, as Maker
         
Date
By:
/s/ JONATHAN P. CARROLL
    Name:
Jonathan P. Carroll
    Title:
Director
           
John H. Kissick, as Payee
           
By:
/s/ JOHN H. KISSICK
    Name:
John H. Kissick
 


 
2

--------------------------------------------------------------------------------